 
 
I 
111th CONGRESS
1st Session
H. R. 3148 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2009 
Mrs. Christensen (for herself, Ms. Lee of California, Mrs. Capps, Mr. Ellison, Mr. Thompson of Mississippi, Mr. Johnson of Georgia, Ms. Kilpatrick of Michigan, Ms. Jackson-Lee of Texas, Ms. Eddie Bernice Johnson of Texas, Ms. Watson, Mr. Hastings of Florida, Mr. Butterfield, Mr. Clyburn, Mr. Watt, Mr. Jackson of Illinois, Mr. Payne, Mr. Carson of Indiana, Mr. Clay, Mr. Cleaver, Mr. Davis of Alabama, Ms. Clarke, Mr. Davis of Illinois, Ms. Waters, Mr. Lewis of Georgia, Mr. Towns, Ms. Bordallo, Mr. Conyers, Mr. Cummings, Mr. Fattah, Mr. Scott of Virginia, Mr. Rush, Ms. Norton, Ms. Moore of Wisconsin, Mr. Scott of Georgia, Mr. Weiner, Mr. Al Green of Texas, Ms. Richardson, Ms. Edwards of Maryland, Mr. Pallone, Ms. Fudge, Ms. Matsui, Ms. Corrine Brown of Florida, and Ms. Roybal-Allard) introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Congressional Budget Act of 1974 respecting the scoring of preventive health savings. 
 
 
1.Scoring of preventive health savingsSection 202 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602) is amended by adding at the end the following new subsection: 
 
(h)Scoring of preventive health savings 
(1)Determination by the DirectorUpon a request by the chairman or ranking minority member of the Committee on the Budget of the Senate, or by the chairman or ranking minority member of the Committee on the Budget of the House of Representatives, the Director shall determine if a proposed measure would result in reductions in budget outlays in budgetary outyears through the use of preventive health and preventive health services.  
(2)ProjectionsIf the Director determines that a measure would result in substantial reductions in budget outlays as described in paragraph (1), the Director— 
(A)shall include, in any projection prepared by the Director, a description and estimate of the reductions in budget outlays in the budgetary outyears and a description of the basis for such conclusions; and  
(B)may prepare a budget projection that includes some or all of the budgetary outyears, notwithstanding the time periods for projections described in subsection (e) and sections 308, 402, and 424. 
(3)DefinitionsAs used in this subsection— 
(A)the term preventive health means an action that focuses on the health of the public, individuals and defined populations in order to protect, promote, and maintain health and wellness and prevent disease, disability, and premature death that is demonstrated by credible and publicly available epidemiological projection models, incorporating clinical trials or observational studies in humans, to avoid future health care costs; and  
(B)the term budgetary outyears means the 2 consecutive 10-year periods beginning with the first fiscal year that is 10 years after the budget year provided for in the most recently agreed to concurrent resolution on the budget.. 
 
